DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 11 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2 – 10 and 12 – 13 are objected to because of the following informalities: claims 2 – 10 and 12 – 13 recite the limitation “an apparatus’ and should recite “the apparatus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannini (WO 2016/020877 A1- as disclosed by Applicant and citing English Equivalent U.S. Patent Publication No. 2017/0225295 A1) in view of Spears (U.S. Patent No. 5,591,064).
Regarding Independent Claim 1, Giovannini teaches a portable surface cleaning apparatus (apparatus, 1; Fig. 1) comprising: a base (base, 6); a tank (tank, 2) associated with said base (6; Fig. 1), at a top thereof (Fig. 1), said tank (2) comprising at a chamber (inside of tank, 2; Fig. 2) configured to contain 5respective abrasive materials (Paragraph [0065]), a mixing valve (mixing valve, 31; Paragraph [0078]) associated with said base (6; Fig. 2) and connected with the chamber (Paragraph [0078]), the mixing valve (31) being configured to receive said abrasive material contained in said mixing 10chamber (Paragraph [0078]) and to mix said abrasive material with a predetermined amount of compressed air (Paragraphs [0078] and [0079]); a circuit for adjusting and distributing compressed air (Paragraph [0076] comprising a compressed air conducting means (connection duct, 30) for conveying said compressed air into said chamber and into said mixing valve (31; Paragraphs [0076] and [0078]);  15a fitting assembly (Paragraphs [0081] and [0091]) configured to connect said mixing valve (31) with a spraying means  (sprayer means, 43) for spraying at least one flow of compressed air mixed with at least one of said abrasive materials (Paragraph [0093]).  
Giovannini does not teach the apparatus comprising at least a plurality of chambers, said chambers being hermetically separated from one another; a plurality of mixing valve connected with said plurality of chamber; the mixing valves being configured to receive said abrasive material contained in one of said mixing 10chambers and to mix said abrasive material with a predetermined amount of compressed air, a circuit for adjusting and distributing compressed air  for conveying said compressed air into said chambers and into said mixing valves and a fitting assembly  configured to connect said mixing valves with a spraying means.
Spears, however, teaches a portable apparatus (blasting apparatus, 15) comprising at least a plurality of chambers (blasting posts, 11 and 12), said chambers (11 and 12) being hermetically separated from one another (Fig. 1); a plurality of mixing valve (media control valves, 13 and 14) connected with said plurality of chambers (11 and 12; Fig. 1); the mixing valves (13 and 14) being configured to receive said abrasive material contained in one of said mixing 10chambers and to mix said abrasive material with a predetermined amount of compressed air (Col. 5, line 5 – Col. 6, line 12), a circuit (Col. 5, line 5 – Col. 6, line 12) for adjusting and distributing compressed air  for conveying said compressed air into said chambers and into said mixing valves (13 and 14) and a fitting assembly (conveying line, 9) configured to connect said mixing valves (13 and 14) with a spraying means (nozzle, 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include at least a plurality of chambers, said chambers being hermetically separated from one another; a plurality of mixing valve connected with said plurality of chamber; the mixing valves being configured to receive said abrasive material contained in one of said mixing 10chambers and to mix said abrasive material with a predetermined amount of compressed air, a circuit for adjusting and distributing compressed air  for conveying said compressed air into said chambers and into said mixing valves and a fitting assembly  configured to connect said mixing valves with a spraying means, as taught by Spears,  to provide an apparatus where each blasting pot can be operated independently of each other enabling varying proportions of different types of blast media to be released in the conveying line and blasted from a nozzle to clean a solid surface, thus allowing a user to customize the cleaning provided to individual surfaces.
Regarding Claim 2, Giovannini, as modified, teaches all of the elements of claim 1 as discussed above. 
Giovannini does not teach the apparatus wherein said fitting assembly comprises a mixing device 2configured to be connected to said at least said plurality mixing valves so as to mix flows of compressed air and abrasive materials coming from said mixing 5valves to obtain a resulting flow of compressed air and at least two abrasive materials to be sprayed on a surface to be treated.  
Spears, however, teaches the apparatus wherein said fitting assembly comprises a mixing device (60) 2configured to be connected to said at least said plurality mixing valves (13 and 14) so as to mix flows of compressed air and abrasive materials coming from said mixing 5valves to obtain a resulting flow of compressed air and at least two abrasive materials to be sprayed on a surface to be treated (Col. 5, lines 5 – 39 and Col. 8, lines 39 – 63).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include wherein said fitting assembly comprises a mixing device 2configured to be connected to said at least said plurality mixing valves so as to mix flows of compressed air and abrasive materials coming from said mixing 5valves to obtain a resulting flow of compressed air and at least two abrasive materials to be sprayed on a surface to be treated, as taught by Spears,  to provide an apparatus where each blasting pot can be operated independently of each other enabling varying proportions of different types of blast media to be released in the conveying line and blasted from a nozzle to clean a solid surface, thus allowing a user to customize the cleaning provided to individual surfaces.
Regarding Claim 3, Giovannini, as modified, teaches all of the elements of claim 2 as discussed above. 
Giovannini does not teach the apparatus wherein said mixing device is substantially Y-shaped.  
Spears, however, teaches the apparatus wherein said mixing device (60) is substantially Y-shaped (Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include wherein said mixing device is substantially Y-shaped, as taught by Spears, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claims 4 and 12, Giovannini, as modified, teaches all of the elements of claim 2 and 3 as discussed above. 
Giovannini does not teach the apparatus wherein said mixing device shapes a first duct and a second confluent into a third duct, said first duct and said second duct being configured to convey relative flows of at least 5one of said abrasive materials and said compressed air to said third duct: wherein said flows are mixed to obtain said resulting flow of compressed air and at least two of said abrasive materials.  
Spears, however, teaches the apparatus wherein said mixing device (60) shapes a first duct and a second confluent into a third duct, said first duct and said second duct being configured to convey relative flows of at least 5one of said abrasive materials and said compressed air to said third duct: wherein said flows are mixed to obtain said resulting flow of compressed air and at least two of said abrasive materials (Col. 8, lines 7 – 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include said mixing device shapes a first duct and a second confluent into a third duct, said first duct and said second duct being configured to convey relative flows of at least 5one of said abrasive materials and said compressed air to said third duct: wherein said flows are mixed to obtain said resulting flow of compressed air and at least two of said abrasive materials, as taught by Spears,  to provide an apparatus where each blasting pot can be operated independently of each other enabling varying proportions of different types of blast media to be released in the conveying line and blasted from a nozzle to clean a solid surface, thus allowing a user to customize the cleaning provided to individual surfaces.
Regarding Claim 5, Giovannini, as modified, teaches the apparatus wherein said fitting assembly (Paragraphs [0081] and [0091]; Fig. 1) comprises at least a plurality of attachment members (connection means, 53) configured to be associated at one end with the mixing valve (31) and at an opposite end with respective said spraying means (43) 5through respective connection means so as to spray separate flows of compressed air and 3said abrasive material (Paragraph [0103]).  
Giovannini does not teach a plurality of mixing valves, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include a plurality of mixing valves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 6, Giovannini, as modified, teaches all of the elements of claim 1 as discussed above. 
Giovannini does not teach the apparatus wherein said circuit for adjusting and distributing compressed air comprises a pressure adjusting means or adjusting a pressure of said compressed air configured to enable at least one of a 5selection of a same pressure value of said compressed air in said chambers and an independent selection for each of said chambers of a pressure value of said compressed air.  
Spears, however, teaches the apparatus wherein said circuit for adjusting and distributing compressed air comprises a pressure adjusting means or adjusting a pressure of said compressed air (pressure metering system) configured to enable at least one of a 5selection of a same pressure value of said compressed air in said chambers and an independent selection for each of said chambers of a pressure value of said compressed air (Col. 3, line 66 – Col. 4 line 22).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include wherein said circuit for adjusting and distributing compressed air comprises a pressure adjusting means or adjusting a pressure of said compressed air configured to enable at least one of a 5selection of a same pressure value of said compressed air in said chambers and an independent selection for each of said chambers of a pressure value of said compressed air, as taught by Spears,  to precisely meter each blasting pot and increases the control of the media flow rates from each blasting pot to the conveying line and the media flow rates of each abrasive or adjuvant relative to the other to provide for a better cleaned surface.
Regarding Claim 7, Giovannini, as modified, teaches all of the elements of claim 6 as discussed above. 
Giovannini does not teach the apparatus wherein said pressure adjusting means comprises a first pressure adjusting member configured to enable the selection of said pressure value of said compressed air in said chambers, said pressure value being substantially the same pressure value of 5said chambers.  
Spears, however, teaches the apparatus wherein said pressure adjusting means comprises a first pressure adjusting member (pressure regulator means) configured to enable the selection of said pressure value of said compressed air in said chambers, said pressure value being substantially the same pressure value of 5said chambers (Col. 3, line 66 – Col. 4 line 22 and lines 48 – 66).    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include said pressure adjusting means comprises a first pressure adjusting member configured to enable the selection of said pressure value of said compressed air in said chambers, said pressure value being substantially the same pressure value of 5said chambers, as taught by Spears,  to precisely meter each blasting pot and increases the control of the media flow rates from each blasting pot to the conveying line and the media flow rates of each abrasive or adjuvant relative to the other to provide for a better cleaned surface.
Regarding Claims 8 and 13, Giovannini, as modified, teaches all of the elements of claims 6 and 7 as discussed above. 
Giovannini does not teach the apparatus wherein said pressure adjusting members comprises a plurality of secondary pressure adjusting members configured to enable said selection of said pressure value of said compressed air in each of said  5chambers independently from each other, wherein a number of said secondary pressure 4adjusting members is equal to a number of said chambers.  
Spears, however, teaches the apparatus wherein said pressure adjusting members comprises a plurality of secondary pressure adjusting members (differential pressure gauges, 2 and 3) configured to enable said selection of said pressure value of said compressed air in each of said  5chambers (blasting pots, 11 and 12) independently from each other, wherein a number of said secondary pressure 4adjusting members is equal to a number of said chambers (2 gauges for two pots; Col. 5, lines 5 – 39).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include said pressure adjusting members comprises a plurality of secondary pressure adjusting members configured to enable said selection of said pressure value of said compressed air in each of said  5chambers independently from each other, wherein a number of said secondary pressure 4adjusting members is equal to a number of said chambers, as taught by Spears,  to precisely meter each blasting pot and increases the control of the media flow rates from each blasting pot to the conveying line and the media flow rates of each abrasive or adjuvant relative to the other to provide for a better cleaned surface.
Regarding Claim 9, Giovannini, as modified, teaches the apparatus  wherein said circuit for adjusting and distributing compressed air comprises a discharge valve (discharge valve, 26), said discharge valve (26) being placed upstream to a relative mixing valve (31; Fig. 1), 5 said discharge valve (26) being operable between a first configuration and a second configuration, wherein a passage of said compressed air flow is provided towards said mixing valve (31) in said first configuration (Paragraph [0074]) and a discharge of residual compressed air present in said chamber (chamber of tank, 2; Fig. 2)  is provided in said second configuration (Paragraph [0109]).  
Giovannini does not teach a plurality of discharge valves, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include a plurality of discharge valves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 10, Giovannini, as modified, teaches the apparatus further comprising: a moving means (couple of wheels, 15; Fig. 1) connected with said base (6) configured to enable moving of said apparatus. 91; Paragraph [0063]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (U.S. Patent No. 5,591,064) in view of Giovannini (WO 2016/020877 A1- as disclosed by Applicant and citing English Equivalent U.S. Patent Publication No. 2017-0225295 A1).
Regarding Independent Claim 11, Spears teaches a method  for surface cleaning, the method comprising the steps of: preparing at least two different abrasive materials (Claim 1);  5inserting said at least two different abrasive materials into respective separate chambers (Claim 1); mixing each of said at least two different abrasive material with a flow of compressed 10air so as to obtain separate flows of compressed air and abrasive material (Col. 5, lines 5 – 39); mixing said flows of compressed air so as to obtain a single flow of compressed air and at least two mixed abrasive materials (Claim 1); 15spraying said flow of compressed air and at least two mixed abrasive materials towards a surface to be treated (Claim 1).  
Spears does not teach the separate chambers defined within a tank.
Giovanni, however teaches a chamber defined within a tank (Fig. 2), but fails to teach a plurality of chamber, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giovannini to further include a plurality of mixing valves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Spears to further include the chamber defined within a tank, as taught by Giovanni, to provide an apparatus where each blasting pot can be operated independently of each other enabling varying proportions of different types of blast media to be released in the conveying line and blasted from a nozzle to clean a solid surface, thus allowing a user to customize the cleaning provided to individual surfaces.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 7,052,362 B2 to Lynn teaches an apparatus and method for applying a blasting media, comprised of at least first and second separate types of particles, to a surface to be treated. Each type of particle may comprise a core coated with a desired component, e.g. abrasive, absorptive, polishing, etc., and the components are selected so as to minimize the density variation of different types of media being combined with one another for the surface treatment. The different types of particles are mixed with one another prior to application to a surface to be treated. In addition, an operator is able to custom blend the media, during use at a jobsite, to maximize surface treatment, per pound of media, and minimize the generation of disposable waste.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723